In an action to recover for work, labor and services, and on an account stated, in which defendant counterclaimed for the return of moneys paid and for damages, the parties cross-appeal from a judgment of the Supreme Court, Nassau County, dated November 17, 1975, which, after a nonjury trial, dismissed both the complaint and the counterclaim. Judgment affirmed, without costs or disbursements. The record amply supports Trial Term’s determination. Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.